Title: From Alexander Hamilton to James Wilkinson, 23 May 1799
From: Hamilton, Alexander
To: Wilkinson, James


Sir
New York May 23d. 1799

I begin now to be anxious to learn that you had received my letter desiring you to repair to the seat of Government, in conformity with an intimation from the Secretary of War, to the end that with the aid of your lights and experience, a general plan for the arrangement of the affairs of the Western army, with an eye to the existing posture of our political Concerns, might be digested and adopted. If by any Accident that letter should not have gotten to hand, I must urge you to lose no time in complying with its object. It left to your option to come by way of New Orleans, if you could obtain the needful consent there, and if you should think it the most convenient and a perfectly safe route.
You will of course previous to your departure leave the requisite instructions with the Officer who is to succeed in the command, making the proper reserves as to those discretionary powers which a confidence personal to you may have dictated.
On the presumption that you would have left the Western Army, several late letters from me have been addressed to Col: Hamtramck as the Senior Officer of the Army.
With great consideration & Esteem   I have the honor to be   Sir   Yr. Obedient servt.
Alexander Hamilton
Brigadier Genl. Wilkinson
